Citation Nr: 1546527	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-14 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a shrapnel injury to the right hand, to include pain, arthritis, and weakness. 

2.  Entitlement to service connection for residuals of a shrapnel injury to the left knee (claimed as left knee pain). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  He is the recipient of the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In a June 2014 statement, the appellant's representative notes that the Veteran's September 2013 VA Form 21-0958, Notice of Disagreement (NOD), only addresses the issues listed on the title page of this decision, but then indicates that his explanation on the back of that form speaks to adjustment after discharge.  To the extent the representative is claiming that the Veteran's NOD encompassed the issue of entitlement to service connection for posttraumatic stress disorder (PTSD), which was also addressed in the September 2013 rating decision, his argument fails.  An NOD consists of a written communication expressing disagreement with a decision.  38 C.F.R. § 20.201 (as in effect prior to March 24, 2015).  There is no special wording required; the correspondence must merely show disagreement and a desire for appellate review.  Id.  When several issues are addressed in a rating decision, as was the case with the September 2013 decision, the specific determinations with which the claimant disagrees must be identified in the NOD.  Id.  In this case, the September 2013 NOD fails to show disagreement with the denial of service connection for a PTSD.  Crucially, in Section 15 of the form, which directs to "list each specific issue of disagreement . . . please list only one disability in each box," the Veteran only listed his hand and knee problems, as conceded by the Veteran's representative.  The Veteran then notes that "[t]hese are the only two I will list."  Further, his general statement that he "had such a hard time when I first came back from Vietnam, of adjustment to a to what was a normal life" is not reasonably construed as expressing disagreement with the RO's decision to deny service connection for PTSD.  Id.  Accordingly, the Board finds that the September 2013 NOD does not encompass the issue of entitlement to service connection for PTSD addressed in the September 2013 rating decision, and that issue is not in appellate status.
FINDINGS OF FACT

1.  The Veteran suffered shrapnel injuries to the hands and legs in the line of duty. 

2.  The evidence of record preponderates against a finding that the Veteran has any current residual of an in-service shrapnel injury to the right hand. 

3.  The evidence of record preponderates against a finding that the Veteran has any current residual of an in-service shrapnel injury to the left knee.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of a shrapnel injury to the right hand are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing service connection for residuals of a shrapnel injury to the left knee are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Moreover, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

By a letter dated in November 2012, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was advised of the evidentiary requirements for establishing service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claims was obtained by the VA and associated with the claims folder.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), service personnel records, VA treatment records, and statements from the Veteran.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  The Board notes that a "social work telephone encounter note" dated in August 2013 indicates that the Veteran receives $500 a month in pension benefits from the Social Security Administration (SSA), which is also confirmed in a statement by the Veteran in August 2013.  However, the evidence of record makes no indication that the Veteran is in receipt of disability benefits from the SSA.  As such, the Board is not on notice that relevant, outstanding SSA disability records exist in this case, and the duty to assist does not require the Board to obtain SSA records prior to adjudication of the claims at issue.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

Further, the Veteran was scheduled for a VA examination in September 2013, for which he failed to report.  In his VA Form 9, he provided a reason for not attending the scheduled examination.  The Veteran stated that he called and cancelled the exam because he was "having a rough time in [his] life."  See the Veteran's April 2014 VA Form 9.  The Veteran also mentioned that he did not like to drive, especially in big cities.  Based on this evidence, the RO rescheduled him for a VA examination to be held at the Nashville VA Medical Center (VAMC) in May 2014.  Subsequently, the RO received notification from the Nashville VAMC that the Veteran refused to be examined at their facility and cancelled the examination.  The Veteran made no request to reschedule that examination.  The Veteran has expressed that he has no intention to attend any future VA examinations.  See June 4, 2014, Representative Statement (stating "[t]hr[o]u[gh] telephone conversations [the Veteran] said he has no desire to attend any future exam").  Following the Veteran's refusal to report to the examination and the RO's issuance of a supplemental statement of the case (SSOC), the Veteran submitted a statement that explained, in part, his refusal to report to the examination.  He began by stating that he waited 16 months for an examination the first time, and that the examination was then cancelled by VA.  He also indicated that VA cancelled a re-scheduling of that examination.  In addition, he stated that he didn't like to be around a lot of people.  Lastly, he said: "I am almost 70 years of age, I don't like to drive in city..."  See Veteran's May 20, 2014 Statement. 

In this regard, a claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Although a claimant is of course "free to refuse to report for a scheduled VA examination[,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record under § 3.655."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  Pursuant to 38 C.F.R. § 3.655(a), in pertinent part, when entitlement to the benefit sought cannot be established without a VA examination and the claimant fails to appear without good cause, an original claim shall be rated based on the evidence of record.  "Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."  38 C.F.R. § 3.655(a).  Here, there is no evidence demonstrating that the Veteran has an adequate reason or "good cause" for failing to report to his May 2014 VA examination.

Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  Also, as required by 38 C.F.R. § 3.655(b), the Board will adjudicate the Veteran's claims of entitlement to service connection for residuals of a shrapnel injury to the right hand and left knee on the basis of the existing record.

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough, a disabling condition that resulted from that injury or disease must be present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Also, "[s]ervice connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d).  

Generally, in order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also for chronic diseases, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

In the instant case, the Veteran alleges that his current right hand condition, to include throbbing pain, arthritis, and weakness, and his current left knee condition, to include pain, is attributable to shrapnel injuries sustained in service when he was hit by rockets and mortars in Vietnam in the middle of the night.  He claims that he has suffered from these conditions ever since his in-service shrapnel injuries.  That the Veteran sustained a left knee shrapnel injury in service is not at issue, as it is confirmed by a March 1967 service treatment record (STR) and his Purple Heart Medal for wounds received in March 1967.  Although the March 1967 STR mentions only left hand and left knee shrapnel wounds, whether the Veteran sustained a right hand shrapnel injury in service is also not at issue, as the Veteran's DA Form 20 (Enlisted Qualification Record) notes fragment wounds to the legs and hands.  Nonetheless, for the reasons set forth below, the Board concludes that service connection is not warranted for Veteran's claims.

A review of the Veteran's STRs shows that in March 1967, as mentioned above, the Veteran was treated for shrapnel wounds.  However, the remaining STRs are negative for any indication of pain, arthritis, weakness or other residual symptomatology following the Veteran's shrapnel injuries.  In fact, the STRs are devoid of any complaints by the Veteran of any residual symptomatology associated with his shrapnel injuries, including pain, arthritis, and/or weakness.  In addition, the Veteran's November 1967 separation examination report reveals that he was clinically evaluated as normal, to include his upper and lower extremities.  Moreover, in the Veteran's November 1967 report of medical history, the Veteran denied having the following: cramps in his legs; arthritis or rheumatism; bone, joint, or other deformity; "trick" or locked knee; and any other illness or injury relating to his right hand or left knee.  Furthermore, no treatment or diagnosis of any residuals of the Veteran's shrapnel injuries appears in any of the STRs.
Similarly, the Veteran's post service VA treatment records are absent of any complaints, treatment, or diagnosis of residuals of the Veteran's in-service shrapnel injuries.  While the Board notes that there is an indication of crepitus with knee flexion in June 2007, January 2008, and January 2009, there is no evidence that these references relate to the Veteran's in-service shrapnel injury to the left knee.  Also, while there is an indication of degenerative joint pain and osteoarthritis in July 2008, this assessment relates to a neck injury from an accidental fall in 2006. 

Upon review of the evidence of record, the Board finds that service connection for residuals of the Veteran's in-service shrapnel injuries is not warranted because there is not only no competent evidence of treatment of any current right hand or left knee condition, but there is no diagnosis of any current right hand or left knee condition.  See Brammer, 3 Vet. App. at 225 ("In the absence of proof of a present disability there can be no valid claim.").  In this regard, the Board has considered the Veteran's assertion that he has arthritis in his right hand.  There is, however, no documentation of right hand arthritis in the medical records, and the Veteran is not competent to diagnose arthritis because arthritis must be established by objective testing.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (noting that degenerative arthritis must be established by x-ray findings).  Further, because there is no indication of arthritis either in service or within a year of service, the one-year presumption for arthritis under 38 C.F.R. §§ 3.307 and 3.309 is not helpful, nor are the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology.

Regarding the Veteran's complaints of residual pain and weakness in the right hand and residual pain in the left knee, the Board is cognizant that the Veteran is competent to report on the current existence of pain and weakness in his hand or knee and to provide statements concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, the appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability"); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although pain that is a residual of an in-service disease or injury may serve as the basis for an award of disability compensation, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  See Sanchez-Benitez, 259 F.3d at 1361-62.  

Here, the evidence preponderates against a finding that the Veteran's complaints of pain and weakness are attributable to his in-service shrapnel injuries.  As discussed above, the Veteran's STRs fail to suggest that the Veteran experienced any residual symptomatology following his shrapnel injuries, and the Veteran himself reported that he was in good health on his separation report of medical history.  Moreover, the Veteran did not report residuals of his shrapnel injuries until applying for service connection in October 2012, more than 47 years since his active duty service.  Furthermore, the Veteran's VA treatment records reveal treatment related to shoulder and neck pain, but are silent for complaints of symptoms related to the right hand and left knee.  The Board finds that based on this evidence of record, the Veteran most likely did not experience a continuation of residual symptomatology after the Veteran's shrapnel injuries, as it seems reasonable to assume that if the Veteran was experiencing any residual symptomatology, he would have mentioned it at some point during his medical care over the years, whether in service or post service.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (the Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Accordingly, the Board concludes that the Veteran's assertions that he has experienced continued right hand and left knee symptomatology since service are not credible.

Ultimately, the Board finds that even if the Veteran does now experience pain and weakness in the right hand and pain in the left knee, there is simply no basis upon which to conclude that any such symptoms are due to the in-service shrapnel injuries.  In this regard, the Board stresses that because the Veteran failed to report for his scheduled VA examination, the Board is compelled to adjudicate the Veteran's service connection claims on the basis of the evidence currently of record, which simply fails to contain evidence demonstrating that the Veteran currently has a right hand or left knee disability or other residual condition that is in any way attributable to his in-service shrapnel injuries.  Indeed, not only does the evidence of record fail to support the Veteran's assertions that he has experienced continued right hand and left knee symptomatology since service, but no medical provider has linked any current complaints of pain or weakness to the Veteran's in-service shrapnel injuries.  Further, even if the Veteran's assertions regarding a continuity of symptomatology since service are deemed credible, because residual pain and weakness are not chronic diseases as defined by statute or regulation, the holding in Walker, supra, would indicate that the nexus prong cannot be established by demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  Thus, evidence of a nexus between the Veteran's alleged symptoms and his in-service shrapnel injuries is required in this case.  Here, the only evidence of nexus is the Veteran's lay statements regarding continued symptomatology, which the Board deems not credible, for reasons outlined above.
  
Accordingly, the claim of entitlement to service connection for residuals of the Veteran's shrapnel injury to the right hand, to include pain, arthritis, and weakness, and the claim of entitlement to service connection for residuals of the Veteran's shrapnel injury to the left knee, to include pain, must be denied.  See Hickson, 12 Vet. App. at 253.  In finding that service connection for residuals of the Veteran's shrapnel injuries is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is not an approximate balance of evidence, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for residuals of a shrapnel injury to the right hand is denied. 

Entitlement to service connection for residuals of a shrapnel injury to the left knee is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


